DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Applicant’s response to restriction requirement and amendments to the claims filed on May 13, 2022 have been received and entered. Claims 22 and 45 have been amended, while claims 1-21, 25, 36, 40 have been canceled. Claims 22-24, 26-35, 37-39, 41-44 and 45 are under consideration. 

Election/Restrictions
	
Applicant’s representative contacted office to inform that originally filed claims were inadvertently replaced with a completely different claims on March 19, 2020. It was agreed that applicant’s representative would filed single group of claims directed to a method of making a colony of mice for prosecution on merit. In view of foregoing, previous restriction requirement is hereby withdrawn. Claims 22-40 directed to a method of making a colony of mice is under examination. 
Priority

This application is a continuation of US application no 15/955,216, filed on 04/17/2018, which is CIP of US application no 15/199,575 filed on 06/30/2016 that is a continuation application of US13/843,528 filed on 03/15/2013 that is a CIP of PCT/GB2012/052956 filed on 11/29/2012 that claims priority from a foreign application filed in UNITED KINGDOM 1122047.2 on 12/21/2011. This application also claims to be continuation application of 13/310,431, filed on 12/02/2011. The filing Receipt of the instant application filed on 1/22/2020 indicates that instant application is a Continuation of U.S. Patent Application No. 15/955,216, which is a Continuation of U.S. Patent Application No. 13/310,431. However, the specification of instant application and ‘216 application is not same as specification filed in 13/310431. Thus, it appears that instant application is a continuation in part application and not a continuation application as indicated in the most recent filing receipt on the record. A corrected filing receipt is requested in response to this office action. 
The disclosure of the prior-filed applications, Application Nos. 13/310,431fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Instant claims 22-23, 26-28, 30, 33-35, 37-39, 41-44 and 45 are directed to a method  “further comprising; (e) providing a second ES cell from said precursor mouse; wherein 100% of B cells in said precursor mouse comprise said one or more unrearranged human VH gene segments, said one or more unrearranged human D gene segments and said one or more unrearranged human JH gene segments (f) modifying the genome of said second ES cell by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell; and (g) transferring said second ES cell modified in step (f) into a second donor mouse blastocyst or earlier-stage embryo; (h) implanting the second blastocyst or embryo modified in step (g) into a second foster mouse mother; and (i) providing said at least one pair of breeding mice therefrom ”. The parent application no., 13/310,431 does not describe this method. Consequently, there is no written description in application for providing a second ES cell from said precursor mouse; wherein 100% of B cells in said precursor mouse comprise said one or more unrearranged human VH gene segments, said one or more unrearranged human D gene segments and said one or more unrearranged human JH gene segments; (f) modifying the genome of said second ES cell by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell; and (g) transferring said second ES cell modified in step (f) into a second donor mouse blastocyst or earlier-stage embryo; (h) implanting the second blastocyst or embryo modified in step (g) into a second foster mouse mother; and (i) providing said at least one pair of breeding mice therefrom as being claimed in this application. 
Consequently, there is no written description in application for the recited method steps.  In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for methods as recited in claims 22 and 44 of the instant application. Therefore, the effective filing date for instant claims 22-23, 26-28, 30, 33-35, 37-39, 41-44 and 45 is 11/29/2012. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/20/22022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Withdrawn -Claim Rejections - 35 USC § 103 
Claims 22-23, 26-28, 30, 33-35, 37-39, 41, 43-44 and 45 were rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108,  dated 12/20/2012, EFD, 02/025/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528) and further view of Jackson Lab Resource Manual (Ray Lambert et al. Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27). Upon further consideration, rejection of claims 22-23, 26-28, 30, 33-35, 37-39, 41, 43-44 and 45 are withdrawn in view of new grounds of rejection that are presented below.
Claims 22 and 42 were rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108,  dated 12/20/2012, EFD, 02/025/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528) and further view of Jackson Lab Resource Manual (Ray Lambert et al. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). Upon further consideration, rejection of claims are withdrawn in view of new grounds of rejection that are presented below.

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 26-28, 30, 33-35, 37-39, 41, 43-44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108, dated 12/20/2012, EFD, 02/025/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006)/Bradley et al (WO/2011/004192, dated 1/13/2011, IDS) and Lambert et al. (Jackson Lab Resource Manual Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27). 
Claim interpretation: Instantly claimed independent claim is broad and recite one active step of breeding at least one pair of breeding mice to produce progeny mice, wherein the germline of each mouse of said at least one pair of breeding mice is homozygous for: (i.) a chimeric heavy chain immunoglobulin (IgH) locus (ii.) one or more expressible ADAM6-encoding nucleotide sequences and wherein said at least one pair of breeding mice are produced by a method set forth in step (a)-(i). The subsequent 'wherein' clauses of at least one pair of breeding mouse is considered product-by-process limitations, The recitation of subsequent wherein is a process limitation in the claims steps (a)-(i), directed to the recited one pair of breeding mouse is not viewed as positively limiting the instantly claimed thus-obtained one pair of breeding mouse, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product (one pair of breeding mouse), as it is assumed that equivalent products, to wit, thus-obtained one pair of breeding mouse having genome that is homozygous for: (i.) a chimeric heavy chain immunoglobulin (IgH) locus (ii.) one or more expressible ADAM6-encoding nucleotide sequences. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products of one pair of breeding mouse used in the method steps, to wit, the thus- one pair of breeding mouse for breeding purposes.
	With respect to claims 22-24, 43, Macdonald teaches a method of making a colony of mice comprising producing male and female mouse.  Macdonald teaches a mouse that is homozygous for plurality of human V gene segments, a plurality of human D gene segments and a plurality of human J gene segments, where said human gene segments are unrearranged and operably linked to a downstream endogenous constant region (C) at the endogenous IgH locus. Macdonald teaches mouse contains in its germline eighteen human VH gene segments and all of the human DH and JH gene segments combined with sixteen human VK gene segments and all the human JK gene segments. Since the genomic regions encoding the mouse VH, DH and JH gene segments, and VK and JK gene segments, have been completely replaced, antibodies produced by all versions of mice contain human variable regions linked to mouse constant regions (see para. 246, 334). In some embodiments, Macdonald teaches replacement of certain mouse constant region gene sequences with human constant gene sequences results in mice with hybrid immunoglobulin loci that make antibodies that have human variable regions and human constant regions, suitable for, e.g., making fully human antibody fragments, e.g., fully human Fab's (see para. 244). It is further disclosed that the2USSN: 16/725,707 Response to Restriction filed July 28, 2010genome of said male mouse comprises one or more expressible ADAM6- encoding nucleotide sequences, wherein said progeny mice are homozygous for said chimeric IgH locus, and wherein the genome of said progeny mice comprises one or more expressible ADAM6- encoding nucleotide sequences. The specification teaches insertion of mouse ADAM6 genes into a humanized heavy chain variable gene locus and restoration of wild-type level fertility in mice having a humanized heavy chain immune globulin locus (see paragraph [000335]).  Example 7 discloses the construction of a DNA construct for inserting one or more ADAM6 coding sequences (e.g., encoding mouse Adam6a and Adam6b proteins) into the genome of mouse embryonic stem (ES) cells, which ES cell genome included an endogenous heavy chain locus that contained human VH, DH and JH gene segments operably connected to endogenous mouse constant regions (see paragraph [000372]). Mice homozygous for insertion of human VH, DH and JH gene segments operably connected to endogenous mouse heavy chain constant regions and ADAM6 coding sequences were made from the ES cells (see paragraph [000381]). The mice were characterized for fertility (see paragraphs [000386]-[000398] and Table 9). 
 Macdonald further teaches a female mouse that is homozygous for an immunoglobulin kappa (Igk) light chain locus comprising a plurality of human kappa chain V gene segments, and a plurality of human kappa chain J gene segments, where said human kappa chain gene segments are unrearranged and operably linked to a downstream endogenous kappa constant region at the endogenous IgK locus. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Macdonald  teaches that the Igk locus depicted above comprises (i)   human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3' human Jk gene segment, (ii) a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA upstream of at a chimeric junction and comprising said enhancer, and (iii) said C region at the endogenous Igk locus, said recombinant Igk locus such that said human Ig K variable region gene 11USSN: 15/955,216 Preliminary Amendment segments are operatively linked to said constant region at the endogenous Igk locus, wherein the distance from said 3' human Jk gene segment to said chimeric junction is about 200bp that is less than 2kb  and wherein said chimeric JC intron comprises less than the complete mouse JC intron (see fig above and para.329).  Example 1 discloses the insertion of human Vk and Jk gene segments into the endogenous mouse k light chain locus so that the human Vk and Jk gene segments are operably connected to the endogenous mouse k light chain constant region (i.e., Ck). The mouse V and J gene segments were deleted by direct replacement of about three million base pairs of mouse  light chain variable gene sequence with about a half a million human k light chain variable gene sequence (see paragraphs [000331]-[000333], FIGs. IB, 2C and 2D; and Tables 2 and 4). In Example 2, MacDonald discloses homozygous mice with various portions of human heavy and k light chain variable region genes (e.g., see also Table 5, example 6, para. 363, 366). 
Regarding claims 24-32, MacDonald discloses that the mouse further comprises an ectopic homozygous targeted insertion of the mouse ADAM6a and ADAM6b genes into chromosome 12 as discussed above (also in claims 1 and 2 of ‘798). It is further disclosed that mouse genome comprises a nucleic acid sequence encoding a mouse ADAM6 protein or an ortholog or homolog thereof or a functional fragment of the corresponding ADAM6 protein at the endogenous immunoglobulin locus (claim 3 of ‘798). MacDonald further teaches that the nucleic acid sequence encodes a mouse ADAM6a protein and/or ADAM6b protein, or an ortholog, a homolog or a functional fragment thereof (see claim 8 of ‘798). In one embodiment, the nucleic acid sequence comprises a sequence encoding mouse ADAM6a or functional fragment thereof and/or a sequence encoding mouse ADAM6b or functional fragment thereof, wherein the ADAM6a and/or ADAM6b or functional fragment(s) thereof is operably linked to a promoter (see para. 45). In one embodiment, the promoter is the mouse ADAM6 promoter. In a specific embodiment, the ADAM6 promoter comprises sequence located between the first codon of the first ADAM6 gene closest to the mouse 5' -most DH gene segment and the recombination signal sequence of the 5'-most DH gene segment, wherein 5' is indicated with respect to direction of transcription of the mouse immunoglobulin genes (see para. 45).
With respect to claim 31, MacDonald teaches addition of a rat ADAM6 or, in some embodiments, an ortholog of a rat ADAM6 (e.g., an ADAM6 ortholog from another rat strain or species, or, in one embodiment, from a mouse) (see para. 227). 
With respect to claim 33, MacDonald teach that the  human IgH variable region gene segments are operably linked to said an enhancer and said C region at a human/mouse junction; wherein said homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a 3' end,   wherein DNA between said 3' end of said human JH6 gene segment and said human/mouse junction is about 200bp that is less than 2kb and comprises human IgH JC intronic DNA joined to mouse DNA at said human/mouse junction (see figure below and para. 329).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 34, MacDonald discloses that the mouse further comprises a replacement of all the light chain variable locus (V and J) with human Ig light chain variable locus. In a specific embodiment, the V, J, and C are kappa and lambda light chain sequences (para. 263-274). MacDonald also discloses human and mouse bacterial artificial chromosomes (BACs) used to insert human heavy chain V, D, and J gene segments and human light chain V and J gene segments into the endogenous mouse heavy chain and light chain loci so that the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are operably connected to endogenous mouse heavy and light chain constant regions, respectively. The mouse and human BACs were obtained from CalTech B, C, D and RPCI-11 libraries (see paragraph [000320], Table 1 and Table 2).
With respect to claims 35, MacDonald discloses eliciting a humoral immune response in mice homozygous for the human heavy and kappa light chain variable locus that further comprises ectopic ADAM6 by a multi-antigen immunization scheme followed by antibody isolation and characterization (page 97-98, para. 402).
Regarding claim 37, MacDonald teaches that each of the mouse is capable of producing humoral immune system of the mouse functions like that of a wild-type mouse. It is disclosed that the B cell development is unhindered in any significant respect and a rich diversity of human variable regions is generated in the mouse upon antigen challenge meeting the limitation of B cell compartment in said mouse are normal  (see para. 242). To the extent, the genotype of the resulting mouse is same as one claim
With respect to claim 41-42, MacDonald teaches humanization of the immunoglobulin loci was carried out in an ES line (F1 H4, Valenzuela et al., 2003), derived from 129S6/Sv  and C57BL/6NTac heterozygous embryos. The human heavy chain germline variable gene sequences are targeted to the 129S6 allele, which carries the lgMa haplotype, whereas the unmodified mouse C576BL/6N allele bears the lgMb haplotype (see para. 342). 
Regarding claims 22, and 43-45, MacDonald teach producing at least a pair of humanized mouse comprising human heavy and/or kappa light chain variable gene segment that is produced by modifying a heavy chain allele of F1H4 (a 129B6/F1-derived ES line) ES cell by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus (see para, 324 and 334); (b)    transferring said modified first ES cell of step (a) into a donor mouse blastocyst or earlier-stage embryo of  to provide a mouse  therefrom. MacDonald  teaches that the method further comprising;  providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus, and selecting the targeted ES cells as donor ES cells to introduce into a mouse embryo to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence comprising mouse ADAM6 sequences (see para. 377 and 378). It is disclosed that the humanization of the immunoglobulin loci is carried out in an ES line derived from 129S6/Sv and C57B (see para. 342). 
 MacDonald differ from claimed invention by not explicitly disclosing process of humanization produce mouse wherein 100% of B cells in said precursor mouse comprise e unrearranged human heavy chain and/or light chain gene segments and using ES cell from said mouse to produce one pair of breeding mice therefrom.
However, at the time of the invention, it was routine in art to produce mouse in a Rag-1 or Rag-2 deficient background carrying human immunoglobulin (Ig) heavy and light chain transgenes and lacking functional murine Ig heavy and kappa light chain genes, into C57B/6 hybrid blastocysts from RAG-1 or RAG-2 deficient mice (see Lonberg et al example 31). Lonberg teaches that RAG-1 and RAG-2 deficient mice lack murine B and T cells due to an inability to initiate VDJ rearrangement and to assemble the gene segments encoding Igs and T cell receptors (TCR). This defect in B and T cell production can be complemented by injection of wild-type ES cells into blastocysts derived from RAG-2 deficient animals. The resulting chimeric mice produce mature B and T cells derived entirely from the injected ES cells It is further disclosed that the genetic manipulation of the injected ES cells is used for introducing defined exogenous DNA constructs into all of the B and/or T cells of the chimeras. Lonberg further discloses that the resulting chimeric mice express fully human antibodies in the absence of murine Ig heavy chain can be generated. Human Ig heavy and light chain constructs are introduced into ES cells and said ES cells are then injected into blastocysts derived from RAG2 deficient mice. The resulting chimeras contain from the injected ES cells would yield B cells that all would express human Ig genes (see 650-653). Likewise, Bradley et al discloses "genetically-altered subsequent generation animals, which include animals having ... homozygous recombinants for the VDJ and/or VJ regions" (p. 21-22). With regard to the methods of generating said transgenic mice, Bradley discloses methods that include "injection of [an] ES cell into a blastocyst followed by implantation of chimeric blastocystys into females to produce offspring which can be bred and selected for homozygous recombinants having the required insertion" and that "the targeting is carried out in ES cells derived from the mouse C57BL/6N, C57BL/6J, 129S5 or 129Sv strain" (pp. 21-22). Bradley suggest generating mouse in a RAG-1-deficient background, or other suitable genetic background which prevents the production of mature host Band T lymphocytes (see page 21). Bradley discloses many clones will generate 100% ES derived mice some will not. Thus, at every step mouse are generated in a RAG-1-deficient background. This provides mice with 100% ES-derived Band T-cells which can be used directly for immunization and antibody production. Cells having a RAG-2 deficient background, or a combined RAG-1/RAG-2 deficient background may be used, or equivalent mutations in which mice produce only ES cell-derived B cells and/or T cells. In order that only the human-mouse lgH or lgK loci are active in these mice, the human-mouse lgH and lgK loci can be engineered in a cell line in which one allele of the lgH or lgK locus has already been inactivated. Alternatively, the inactivation of the host lg locus, such as the lgH or lgK locus, can be carried out after insertion (see page 28). It is disclosed that host embryos are genetically RAG-1 homozygous mutant, a chimera produced by injecting such an embryo will not be able to produce antibodies if the animal's lymphoid tissues are derived from the host embryo. However, JM8 cells is a C57Bl/6N-derived mouse ES mouse cells, for example, generally contribute in excess of 80% of the somatic tissues of the chimeric animal and would therefore usually populate the lymphoid tissue. JM8 cells have wild-type RAG-1 activity and therefore antibodies produced in the chimeric animal would be encoded by the engineered JM8 ES cell genome only. Therefore, the chimeric animal can be challenged with an antigen by immunization and subsequently produce antibodies to that antigen. This allows one skilled in the art to test the performance of the engineered human/mouse lgH and lgK loci (see figure 19 and 20). It is further disclosed that AB2.1 cell line may be alternatively used (see page 28). Jackson Lab further teaches it was routine to conduct backcrossing of progeny mice to maintain on a stable inbred background (see pages 7-8). Jackson Lab further teaches it was routine to conduct backcrossing of progeny mice to maintain on a stable inbred background (see pages 7-8) (limitation of claims 38-39). 
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to modify the method of making colony of mice by breeding at least one pair of breeding mice to produce progeny mice, wherein germline of each transgenic mouse comprising a homozygous human heavy chain locus and homozygous ectopic ADAM genes and homozygous for an immunoglobulin kappa (Ig) light chain locus taught by MacDonald that is produced by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus in a 129 strain derived ES cell  and then  producing mouse in a Rag-12 deficient C57BL/6 hybrid background carrying human immunoglobulin (Ig) heavy and light chain transgenes as suggested in Lonberg/Bradley such that all  the B- cells in said chimeric mouse express heavy/kappa light chain variable gene segment and then electroporating ES from said mouse containing the humanized heavy/kappa light chain locus to ectopically place ADAM6 sequences to provide a mouse as suggested in MacDonald with a reasonable expectation of success. One of ordinary skill in the art would be motivated to do so because prior art reported generating a Rag-1 C57BL/6 deficient mouse provide with 100% B- cells that express lgH/ lgK loci  following immunization (see Bradley, page 28, para 3). An artisan would have a reasonable expectation of success because use of Rag-deficient mouse and backcrossing breeding schemes were well established and predictable in in the prior art, as demonstrated by Bradley/Lonberg and Jackson Lab Resources The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A, E and G are applicable. The claimed method was known in the art at the time of filing as indicated by MacDonald in view of Bradley/Lonberg and Jackson Lab Resource Manual. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108, dated 12/20/2012, EFD, 02/025/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006),/ Bradley et al (WO/2011/004192, dated 1/13/2011, IDS), Jackson Lab Resource Manual (Ray Lambert et al. Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). 
The combination of references differs from instant invention by not explicitly disclosing said mouse is 129Sv strain and/or AB2.2.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior  to modify the method of making a colony of mice comprising breeding a pairs of homozygous of Macdonald, Lonberg/Bradley and  Jackson Lab to use transgenic homozygous mouse of prior whose genome comprises unrearranged human lgH/L variable region gene segments positioned at an endogenous IgH/L locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in using the transgenic mouse as claimed by performing  site specific insertion of human Ig locus in mouse endogenous IgH/L locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain to produce transgenic mouse, while Macdonald taught a mouse whose genome comprising entirely human heavy and kappa and/or lambda light chain variable region loci operably linked to entirely endogenous mouse constant region loci and homozygous ectopic ADAM 6a and b genes  such that the mouse produces an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
	Applicant disagree with the rejection arguing that instant base claim 22 recites limitations not taught or suggested by Macdonald including the requirement with respect to step of inserting the modified ES cell of step (a) into a C57BL/6 blastocyst and implanting the modified blastocyst in a foster mother female, and generating a precursor mouse therefrom, “wherein 100% of B cells in said precursor mouse comprise said one or more unrearranged human VH gene segments, said one or more unrearranged human D gene segments, and said one or more unrearranged human JH gene segments of step (da). Applicant argues that the method steps of Lonberg et al. are not the steps recited in the instant method claims. The primary reference of Macdonald does not disclose or suggest the generation of a mouse from ES cells, wherein 100% of B cells in the mouse comprise said V, said D, and said J gene segments. Therefore, neither the Chen nor the Lonberg reference when taken individually or in combination, make up for MacDonald et al.’s difference from claimed invention, acknowledged in the final Office Action on page 8, by not explicitly disclosing process of humanization produce mouse wherein 100% of B cells in said precursor mouse comprise e unrearranged human heavy chain and/or light chain gene segments and using ES cell from said mouse to produce one pair of breeding mice therefrom”. Additionally, Macdonald does not disclose or suggest the instant method comprising a C57BL/6 mouse strain blastocyst. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Macdonald to formulate the grounds for teaching away. It should be noted that claims recite the use of  at least one breeding mice that is homozygous for: (i.) a chimeric heavy chain immunoglobulin (IgH) locus comprising human gene segments comprising one or more unrearranged human VH gene segments, one or more unrearranged human D gene segments and one or more unrearranged human JH gene segments, wherein said human gene segments are operably linked to a downstream constant (C) region comprising an endogenous C gene at an endogenous IgH locus, and (ii.) one or more expressible ADAM6-encoding nucleotide sequences. The subsequent 'wherein’ clauses are considered product-by-process limitations. Recitation of wherein clause of said transgenic mouse is produced by a method comprising: steps (a) to (i) as argued by applicant is a mouse (product) produced by a process limitation (see MPEP2113). "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained at least one pair of mice as used for breeding method. Thus, the transgenic mouse that is homozygous for: (i.) a chimeric heavy chain immunoglobulin (IgH) locus comprising human gene segments comprising one or more unrearranged human VH gene segments, one or more unrearranged human D gene segments and one or more unrearranged human JH gene segments, wherein said human gene segments are operably linked to a downstream constant (C) region comprising an endogenous C gene at an endogenous IgH locus, and (ii.) one or more expressible ADAM6-encoding nucleotide sequences  as disclosed in Macdonald appears to be structurally and functionally similar to at least one transgenic mouse as claimed in the instant application. Where the claimed and prior art transgenic mouse is identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either obviousness has been established.
The newly cited reference of Bradley et al teach generating mouse in a RAG-1-deficient background, or other suitable genetic background which prevents the production of mature host B and T lymphocytes (see page 21). Bradley discloses at every step mouse are generated in a RAG-1-deficient background. This provides mice with 100% ES-derived B and T-cells which can be used directly for immunization and antibody production. Cells having a RAG-2 deficient background, or a combined RAG-1/RAG-2 deficient background may be used, or equivalent mutations in which mice produce only ES cell-derived B cells and/or T cells. Bradley further teaches that the human-mouse IgH or IgK loci are active in these mice, the human-mouse IgH and IgK loci can be engineered in a cell line in which one allele of the IgH or IgK locus has already been inactivated. Alternatively, the inactivation of the host lg locus, such as the lgH or IgK locus, can be carried out after insertion (see page 28). It is disclosed that host embryos are genetically RAG-1 homozygous mutant, a chimera produced by injecting such an embryo will not be able to produce antibodies if the animal's lymphoid tissues are derived from the host embryo. However, JM8 cells (an ES cells from C57bl/6n and AB2.1 cell, for example, generally contribute in excess of 80% of the somatic tissues of the chimeric animal and would therefore usually populate the lymphoid tissue. JM8 cells have wild-type RAG-1 activity and therefore antibodies produced in the chimeric animal would be encoded by the engineered JM8 ES cell genome only. This allows one skilled in the art to test the performance of the engineered human/mouse IgH and lgK loci as described in the present invention (see figure 19 and 20). In view of foregoing, it is apparent that Bradley/Lonberg et al. cure the deficiency in Macdonald et al. for modifying heavy chain allele in 129 strain in ES cells and transferring the ES cells in C57bl/6 mouse blastocyst as suggested in Bradley. To the extent that Bradley et al. describe the Rag deficient C57bl/6 background may be used in which mice produce 100% B cells that express only human-mouse IgH or IgK loci, the rejection is applicable to the instant case. Applicants' selective reading of Macdonald et al. ignores the teachings of the Bradley/Lonberg. There is no requirement for Macdonald et al. to teach that which is clearly taught by Bradley/Lonberg. A person of skill in the art would be motivated to culture hematopoietic stem cells in stirred flasks, because the method would allow for scale up for the production of hematopoeitic stem or progenitor cells in large numbers, with a reasonable expectation of success.
	Applicant notes that the instant claims are method claims and not product by process claims, and as such, the burden is not placed upon the applicants “to establish a patentable distinction between the claimed and referenced products of one pair of breeding mouse used in the method steps, to wit, the thus- one pair of breeding mouse for breeding purposes” in contrast to lines 1-3 on page 2 of the Continuation Sheet of the Advisory Action, especially given that multiple methods for arriving at a given objective are patentable as method claims. Applicant hereby shifts the burden to the Office of showing that the instantly claimed method of producing the recited mouse colony comprising producing a breeding mouse pair comprising lettered method steps a-i, is equivalent to the reconstructed method producing a mouse colony as projected by the Office Action. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant's arguments, it should be noted that the result of step (a) to (i) results in a breeding mouse that is homozygous for: (i.) a chimeric heavy chain immunoglobulin (IgH) locus comprising human gene segments comprising one or more unrearranged human VH gene segments, one or more unrearranged human D gene segments and one or more unrearranged human JH gene segments, wherein said human gene segments are operably linked to a downstream constant (C) region comprising an endogenous C gene at an endogenous IgH locus, and (ii.) one or more expressible ADAM6-encoding nucleotide sequences. 
In this regard, Macdonald teaches a mouse that is homozygous for plurality of human V gene segments, a plurality of human D gene segments and a plurality of human J gene segments, where said human gene segments are unrearranged and operably linked to a downstream endogenous constant region (C) at the endogenous IgH locus (see para. 246, 334). It is further disclosed that the2USSN: 16/725,707 Response to Restriction filed July 28, 2010genome of said male mouse comprises one or more expressible ADAM6- encoding nucleotide sequences, wherein said progeny mice are homozygous for said chimeric IgH locus, and wherein the genome of said progeny mice comprises one or more expressible ADAM6- encoding nucleotide sequences. The reference teaches insertion of mouse ADAM6 genes into a humanized heavy chain variable gene locus and restoration of wild-type level fertility in mice having a humanized heavy chain immune globulin locus (see paragraph [000335, 372]). Mice homozygous for insertion of human VH, DH and JH gene segments operably connected to endogenous mouse heavy chain constant regions and ADAM6 coding sequences were made from the ES cells (see paragraph [000381]). The mice were characterized for fertility (see paragraphs [000386]-[000398] and Table 9). Thus, the breeding mouse disclosed in Macdonald appears to be structurally and functionally similar to one claimed in the instant application. Further, the newly cited art and art of record (Bradley/ Lonberg) provide explicit motivation to use genetically modified heavy chain allele in ES cells from 129 strain cells and transferring the ES cells in Rag-1 deficient C57bl/6 mouse blastocyst as suggested in Bradley in order to produce mice, wherein 100% of B cells express only human-mouse IgH/ IgK loci following immunization. . 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant amend the base claims to recite step (a) to (i) as an active step prior to breeding step, instant obviousness rejection may be overcome, pending further consideration. 
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azuma et al (USPGPUB 20040209268) teaches backcross with C57BL/6 mouse to examine the germinal transmission of the transgene, and the DNA from the tail of the resulting mouse is analyzed the generation of chimeric mouse based on whether the transgene was contained or not.
MacDonald et al US Patent 8691940 teaching is same as reference cited on record above. 
 Tanamachi et al. (W02007/117410) teaches provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi disclose human/mouse chimeric DNA junction containing a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1).
Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) discloses immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51).
Aguilera (EMBO 4(13B): 3689-3693, 1985) teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632